 Case: 3:20-cv-00057-DRC-SLO Doc #: 13 Filed: 04/24/20 Page: 1 of 1 PAGEID #: 94




                       UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF OHIO
                        WESTERN DIVISION AT DAYTON

EVELYN QUINN,                    : Case No. 3:20-cv-57
                                 :
    Plaintiff,                   : District Judge Douglas R. Cole
                                 : Magistrate Judge Sharon L. Ovington
vs.                              :
                                 :
WRIGHT STATE UNIVERSITY, et al., :
                                 :
    Defendants.                  :


                                        ORDER


      Plaintiff’s Motion for Extension of Time (Doc. #12) is GRANTED. Plaintiff’s

response to Defendants’ Motion to Dismiss (Doc. #7) is due June 1, 2020. Absent

extraordinary circumstances, no further extension will be given.

      IT IS SO ORDERED.

April 24, 2020                                s/Sharon L. Ovington
                                              Sharon L. Ovington
                                              United States Magistrate Judge
